Exhibit PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (NYSE Amex: RVR) Contact: Mark R. Ruh President & Chief Operating Officer Martin J. Szumski Chief Financial Officer Address: 1445 Brookville Way Suite I Indianapolis, IN 46239 1445 Brookville Way Suite I Indianapolis, IN 46239 Phone: (317) 806-2166 x 6468 (858) 759-6057 May 11, 2009 WHITE RIVER CAPITAL, INC. ANNOUNCES RESULTS FOR FIRST QUARTER 2009 · Net Income for the First Quarter of 2009 Totaled $1.3 million · Book Value per Share $23.97 Indianapolis, Indiana White River Capital, Inc. (NYSE Amex: RVR) (“White River”) today announced net income for the first quarter 2009 was $1.3 million, or $0.31 per diluted share, compared to first quarter 2008 net income of $3.7 million, or $0.94 per diluted share. The net income results for the first quarter of 2009 are due to the following: o $2.3 million of earnings from operations contributed by the Coastal Credit LLC (“Coastal Credit”) subsidiary, o $0.4 million of earnings from operations contributed by the Union Acceptance Company LLC (“UAC”) subsidiary, o $0.6 million of operating and audit expenses at the holding company, and an income tax expense of $0.8 million. Mark Ruh, President and Chief Operating Officer, stated, "During the first quarter, White River continued its stable performance in an ongoing difficult economic environment. The performance of our Coastal Credit subsidiary was excellent considering current economic conditions.” Mr. Ruh continued, “Coastal Credit took advantage of a favorable lending environment in its market niche to increase its portfolio of finance receivables to $106.1 million on March 31, 2009 from $101.5 million on December 31, 2008 while continuing to maintain its conservative underwriting standards. On a seasonally adjusted basis, delinquency and charge-off trends were solid for the Coastal Credit portfolio. Coastal Credit’s net charge offs decreased during the first quarter and 30+ day delinquency decreased to 3.9% at March 31, 2009 compared to 4.5% at December 31, 2008 and 4.4% at September 30, 2008. Coastal Credit’s allowance for loan losses to total loans was 7.24% at March 31, 2009 compared to 7.45% at December 31, 2008.” Martin Szumski, Chief Financial Officer, commented, "White River now has equity of $97.3 million and this equity value translates into a book value per share of $23.97. On March 31, 2009, UAC portfolio receivables were only $0.5 million.
